Citation Nr: 0723685	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-35 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine 
disability, currently evaluated as 40 percent disabling.

2.  Entitlement to service connection for disability of the 
left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran had active military service from February 1991 to 
July 1991, and from January 1994 to October 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The Board notes that, in a statement 
received in May 2007, the veteran withdrew his request for a 
hearing before the Board.  The Denver, Colorado, RO currently 
has jurisdiction over the case.

The issue of entitlement to service connection for left wrist 
disability is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The veteran and his 
representative will be notified if any further action on 
their part is required.


FINDING OF FACT

On May 16, 2007, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
appellant's authorized representative that the appeal on the 
issue of entitlement to an increased rating for lumbar spine 
disability was being withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  In a written 
statement received on May 16, 2007, the veteran's authorized 
representative withdrew from appeal the issue of entitlement 
to an increased rating for lumbar spine disability.  As there 
remain no allegations of errors of fact or law for appellate 
consideration, the Board does not have jurisdiction to review 
this claim and it is dismissed.


ORDER

The appeal on the issue of entitlement to an increased rating 
for lumbar spine disability is dismissed.


REMAND

The veteran seeks entitlement to service connection for a 
left wrist disability.  His service medical records reflect 
that he was first seen in September 1994 with complaint of 
left wrist pain of one week duration.  He had the onset of 
pain after pounding a stake with a rock.  His physical 
examination was significant for tenderness of the proximal 
metacarpals, but an x-ray examination was negative.  In March 
1999, he sought treatment for left wrist pain of two weeks? 
duration.  His physical examination was significant for pain 
on the radial aspect of the distal forearm and a positive 
Finklestein test.  He was prescribed a wrist brace, ice 
treatment and Naprosyn based on an assessment of 
disability, currently evaluated as 40 percent disabling.

2.  Entitlement to service connection for disability of the 
left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran had active military service from February 1991 to 
July 1991, and from January 1994 to October 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The Board notes that, in a statement 
received in May 2007, the veteran withdrew his request for a 
hearing before the Board.  The Denver, Colorado, RO currently 
has jurisdiction over the case.

The issue of entitlement to service connection for left wrist 
disability is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The veteran and his 
representative will be notified if any further action on 
their part is required.


FINDING OF FACT

On May 16, 2007, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
appellant's authorized representative that the appeal on the 
issue of entitlement to an increased rating for lumbar spine 
disability was being withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  In a written 
statement received on May 16, 2007, the veteran's authorized 
representative withdrew from appeal the issue of entitlement 
to an increased rating for lumbar spine disability.  As there 
remain no allegations of errors of fact or law for appellate 
consideration, the Board does not have jurisdiction to review 
this claim and it is dismissed.


ORDER

The appeal on the issue of entitlement to an increased rating 
for lumbar spine disability is dismissed.


REMAND

The veteran seeks entitlement to service connection for a 
left wrist disability.  His service medical records reflect 
that he was first seen in September 1994 with complaint of 
left wrist pain of one week duration.  He had the onset of 
pain after pounding a stake with a rock.  His physical 
examination was significant for tenderness of the proximal 
metacarpals, but an x-ray examination was negative.  In March 
1999, he sought treatment for left wrist pain of two weeks? 
duration.  His physical examination was significant for pain 
on the radial aspect of the distal forearm and a positive 
Finklestein test.  He was prescribed a wrist brace, ice 
treatment and Naprosyn based on an assessment of 
tenosynovitis.  A July 1999 Medical Evaluation Board report 
showed that the veteran continued to wear a wrist brace and 
take anti-inflammatory medications.  His physical examination 
was significant for tenderness over the flexor carpi radialis 
tendon with pain on wrist flexion.  He was given an 
assessment of left flexor carpi radialis tendonitis.

In December 2002, the veteran underwent exploratory surgery 
of the left wrist which discovered an aberrant large muscle 
belly in the volar aspect of the left distal forearm with 
very tight fascia.  A fasciotomy was performed.  He was given 
a post-operative diagnosis of compartment syndrome of 
aberrant muscle.

The veteran was afforded VA examination in November 2003.  
The examiner provided an assessment of status post 
compartment syndrome and fasciotomy of the left wrist with 
residual limited range of motion and complaints of numbness 
to the thumb.  The examiner provided opinion that there was 
no evidence to support a claim that one instance of 
tenosynovitis in March 1999 persisted and led to the abnormal 
wrist findings in November 2002.  In the examination report, 
the examiner referred to the March 1999 clinical record as 
the only instance of in-service treatment.  Subsequent VA 
clinical records assess the veteran as manifesting de 
Quervain's stenosing tenosynovitis of the left thumb and 
wrist.

The Board is of the opinion that the November 2003 VA 
examination report is inadequate.  This examination report 
does not discuss the significance, if any, of the veteran's 
September 1994 treatment for left wrist pain or the 
persistence of tendonitis symptoms shown on the July 1999 
Medical Evaluation Board report.  The Board is not competent 
to determine the significance of these clinical findings and 
finds that the evidence of record is not sufficient to decide 
the claim.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete clinical records from the 
Denver, Colorado VA Medical Center (VAMC), dated 
since January 2006.

2.  Upon receipt of any additional evidence, 
schedule the veteran for appropriate VA 
examination to determine the nature and etiology 
of his left wrist disability.  The claims folder 
should be provided to the examiner for review.  
Following examination and interview of the 
veteran, the examiner should be requested to 
provide opinion on the following questions:
       a) what is the current diagnosis, or 
diagnoses, of left wrist disability;
       b) whether it is at least as likely as not 
that any currently diagnosed disability of the 
left wrist first manifested in service and/or is 
related to any in-service disease or injury; and 
       c) in providing opinion, please discuss the 
significance of the veteran's in-service 
treatment for left wrist pain in September 1994 
and March 1999, and the findings contained on the 
July 1999 Medical Evaluation Board report.

3.  Thereafter, readjudicate the claim.  If any 
benefit sought on appeal remains denied, furnish 
the veteran and his representative a supplemental 
statement of the case and an appropriate period 
of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


